DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 6/3/2021 has been entered, claims 12 and 17-20 are cancelled and claims 21-25 are new, thus claims 1-11, 13-16 and 21-25 are currently pending in this application. 
Claims 1-11, 13-16, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US PGPub. 2016/0035980 in view of Kim US PGPub. 2017/0125508, both of record. 	Regarding claim 1, Kong teaches an organic light emitting diode display substrate (101, fig. 5) having a subpixel region (region overlapping with 109, fig. 5; hereinafter called 109’; see also examiner’s fig. 1) and an inter-subpixel region (region overlapping with 107, fig. 5; hereinafter called 1071’; see also examiner’s fig. 1), 
    PNG
    media_image1.png
    823
    1428
    media_image1.png
    Greyscale
                                                    Examiner’s Fig. 1
 	However, Kong teaches that the conductive sub-layer (1071) is made of any material as long as it is conductive and plays a supporting role [0043]. Therefore using a metallic material which is very well known in the art as a conductive material and has strength to act as a support would be obvious to one of ordinary skill in the art the time before the invention was effectively filed. 	Also, Kim teaches on organic light emitting diode display (fig. 5B) comprising an auxiliary cathode (CL+FP, fig. 5B) [0035] wherein the auxiliary cathode (CL + FP) comprises a transparent conductive sub-layer (CL, fig. 5B) [0116] and a metallic conductive sub-layer (FP2, fig. 5B) [0128], the metallic conductive sub-layer (FP2) is substantially in the inter-subpixel region (NEA1/NEA2) (Kim, fig. 5B, [0128]). 	Therefore, at the time before the invention was effectively filed, it would have 
 	Regarding claim 6, Kong in view of Kim teaches the organic light emitting diode display substrate of claim 5, wherein the metallic conductive sub-layer (1071) is in contact with the transparent conductive sublayer (111); and  	the transparent conductive sub-layer (111) is in contact with the overcoat layer (110) (Kong et al., fig. 5). 	Regarding claim 7, Kong in view of Kim teaches the organic light emitting diode display substrate of claim 1, wherein the transparent conductive sub-layer (111) comprises a metal oxide [0045] (Kong et al., fig. 5, [0045]). 	 	Regarding claim 8, Kong in view of Kim teaches the organic light emitting diode display substrate of claim 1, wherein the organic light emitting diode display substrate (101) is a color filter substrate (101) comprising a color filter (109, fig. 5) [0038] (Kong et al., fig. 5, [0038]). 	 	Regarding claim 9, Kong in view of Kim teaches the organic light emitting diode display substrate of claim 8, wherein a projection of the transparent conductive sub-layer (111) on the base substrate (101’) substantially covers a projection of the color filter (109) on the base substrate (101’) (Kong et al., fig. 5). 	Regarding claim 10, Kong in view of Kim teaches an organic light emitting diode display apparatus (fig. 5), comprising an array substrate (102, fig. 5) having a plurality of organic light emitting diodes (104+105+106, fig. 3-4); and  	the organic light emitting diode display substrate (101) of claim 1 facing the array substrate (102); 
 the conductive sub-layer (1071) is formed substantially in the inter-subpixel region (107’);  	wherein the transparent conductive sub-layer (111) is configured to be indirectly connected to a spacer (1072, fig. 5) [0044] in the inter-subpixel region, if any, through at least the metallic conductive sub-layer (1071)  (Kong et al., fig. 5). 	But Kong fails to teach wherein the conductive sub-layer (1071) is a metallic conductive sub-layer.
.

 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US PGPub. 2016/0035980 of record in view of Kim US PGPub. 2017/0125508 of record as applied to claim 22 above, and further in view of Bae et al. US PGPub. 2005/0242717. 	 	Regarding claim 23, Kong in view of Kim does not teach the organic light emitting diode display substrate of claim 22, wherein one or more of the plurality of spacers (1072) comprise a conductive material coating on surface. 	Since the spacer (1072) is made of conductive material [0044], then the surface is obviously made of a conductive material but is silent regarding the conductive material being a coat. 	However, Bae teaches a display substrate (fig. 3) comprising plurality of spacers .
  	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US PGPub. 2016/0035980 of record in view of Kim US PGPub. 2017/0125508 of record as applied to claim 10 above, and further in view of Ozawa US PGPub. 2014/0339521.
 	Regarding claim 25, Kong in view of Kim does not teach the organic light emitting diode display apparatus of claim 10, further comprising a sealant layer between the array substrate (102) and the organic light emitting diode display substrate (101), sealing the array substrate (102) and the organic light emitting diode display substrate (101) into a cell; wherein the sealant layer comprises a plurality of conductive beads, electrically connecting the cathode (106) and the auxiliary cathode (111+1071). 	However, Ozawa teaches an organic light emitting diode display apparatus (fig. 8), comprising a sealant layer (19A, fig. 8) [0099] between the array substrate (bottom .

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-16 and 21-25 have been considered but are moot because the new ground of rejection does not rely on the same embodiment/figures of the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Fig. 4 of Kong was used in the prior rejection while another embodiment, fig. 5, is being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NDUKA E OJEH/Primary Examiner, Art Unit 2892